Title: To George Washington from Theodore Gebhard, 5 June 1783
From: Gebhard, Theodore
To: Washington, George


                  
                     Sir
                     Rutland June 5th 1783
                  
                  I embrace this conveyance to acquaint your Excellency of the Situation I am now in at Rutland, I concluded that the article of Peace opened a door for myself and the Troops under my care to go to Newyork, Major Hopkins, informs me that he waits the orders of Your Excellency for this purpose, and as I am anxious to depart as soon as possible, I could wish your Exellency would be pleased to forward your directions and orders in my favor as soon as your conveniency will permit.  I have the honor to be. Your Excellency’s most humble Servant
                  
                     Theodore Gebhard Lieut.
                     of the Brunswick Troops.
                     
                  
               